Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH).  All the information provided under PPH has been taken into account.
DETAILED ACTION
Preliminary Claim Amendment dated 08/31/2021
3.	Claim 1 was added to include the limitation “wherein an amount of phosphorus ions eluted when 1 g of the modified zirconium phosphate tungstate is heated in 70 mL of water at 85ºC for 1 hour, then cooled to 25ºC and allowed to stand for 24 hours is 100 µg or smaller per g of the modified zirconium phosphate tungstate”. 
	Written descriptive support for this amendment is found in cancelled original claim 6 language and also, page 17, paragraph [0035], of the specification as originally filed.
	Thus, no new matter is present at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1-4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of WO 2019/087722 (hereinafter referred to as “WO ‘722”) in view of English Translation of JP 2006-1376351 (hereinafter referred to as “JP ‘635”). 
	It is noted that since the applicants have not submitted certified English translations of the foreign priority documents, namely, JP 2019-228647 and JP 2019-041281, having written descriptive support for the pending claims of the present application under 35 USC 112(a), they are not entitled to the benefit of the foreign priority filing dates of these documents.  See MPEP § 2163.03, II-III.  
	As to Claims 1-4, 7, and 9-12: WO ‘722 discloses a modified zirconium phosphate tungstate and a negative thermal expansion filler comprising the same (Paragraphs [0001] and [0011]).  WO ‘722 also discloses that the particle of the modified zirconium phosphate tungstate has an average particle size of 0.02-50 µm (Paragraph [0018]) and a BET specific surface area of 0.1-50 m2/g (Paragraphs [0017] and [0018]) as required by claims 2 and 3.  WO ‘722 further discloses that the particle of modified zirconium phosphate tungstate further contains a sub-component element and is coated with a silane coupling agent (Paragraphs [0019] and [0035]-[0046]) as required by claims 5 and 9-10.  Moreover, WO ‘722 discloses that its modified zirconium phosphate tungstate is used together with a polymer compound to form a polymer composition (Paragraphs [0007] and [0022]) as required by claim 12.  Additionally, WO ‘722 
	However, WO ‘722 does not specifically mention that the surface of its zirconium phosphate tungstate particles is coated with an inorganic compound containing one or two or more elements (M) selected from Si, Al, or Zr, as required by the claims of the present application.  
	Nevertheless, JP ‘635 discloses coating a thermally expansion filler, including zirconium phosphate tungstate, with refractory fine powder, including alumina, silica or titania (corresponding to the claimed inorganic compound containing one or two or more elements (M) selected from Al, Si, and Ti), for the purposes of providing the filler with desired coefficient thermal expansion properties (Paragraphs [0001]-[0002], [0008], [0014], [0026], and [0030]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to coat the zirconium phosphate tungstate particles of WO ‘722 with the inorganic compound containing Al, Si, or Ti, as suggested by JP ‘635, with a reasonable expectation of providing the zirconium phosphate tungstate particles with desired coefficient thermal expansion properties.

5.	Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2006-137635 (hereinafter referred to as “JP ‘635”).
	As to Claims 1, 3, and 7: JP ‘635 discloses thermally expansion ceramic filler that is coated with a refractory fine powder (Paragraphs [0001] and [0011]).  JP’636 also discloses that 
	However, JP ‘635 does not mention the claimed zirconium phosphate tungstate and inorganic compound containing one or two or more elements selected from Si, Al, or Zr coating with sufficient specificity to constitute anticipation with the meaning of 35 USC 102.
	Nevertheless, JP ‘635 do disclose that the filler is selected from, among other things, zirconium phosphate tungstate, coated with a refractory powder that may be selected from, inter alia, Si, Al, or Zr, to prepare desired coated filler (Paragraphs [0001]-[0002], [0008], [0014], [0026], and [0030]).
	Given the above teachings, it would have been oblivious to one of ordinary skill in the art to select the claimed zironcium phosphate tungstate and inorganic compound containing Si, Al, or Zr coating as the filler and refractory powder coating for the purposes of preparing advantageous coated filler (corresponding to the claimed modified zirconium phosphate tungstate) as suggested by JP ‘635.
	Additionally, the modified zirconium phosphate tungstate suggested by JP ‘635 would also be capable of eluting the claimed amount of phosphorus ions when 1 g of the modified zirconium phosphate tungstate is heated in 70 mL of water at 85ºC for 1 hour, then cooled to 25ºC and allowed to stand for 24 hours since the modified zirconium phosphate tungstate taught by JP ‘635 is identical or substantially identical to those claimed for the reasons set forth above. 

Allowable Subject Matter
6.	Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	For record purposes, it is noted that upon search, Fukazawa et al. (US 10,280,086) was uncovered.  However, since Fukazawa et al. do not teach or would have suggested the claimed specific modified zirconium phosphate tungstate, no rejections based on this reference were made in this present action.

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 08/31/2021.